      Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 13

Pro Se 7 (Rev. 12/ 16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                         for the

                                                           Southern District of Florida          0
                                                             CIVIL - - - - Division


                  TERENCE RAY WALDRON
                                                                           )       Case No.
                                                                           )                      (to be filled in by the Clerk 's Office)
                                                                           )
                                Plaintiff(s)
(Write the full name of each plaintiff 111ho is filing this complaint.
                                                                           )
ff the names of all the plaintiffs cannot fit in the space above,          )       Jury Trial: (check one)     Dves ~No
please 111rite "see attached" in the space and attach an additional        )
page 111ith the full list of names.)
                                                                           )
                                 -v-
                                                                           )
                                                                           )
                 SIGNAL SPECIALTIES, INC                                   )
                  HWR , A JOINT VENTURE
                                                                           )                                          JUL 2 0 2021
                RAILWORKS CORPORATION                                                                                   ANGELA E. NOBLE
                                                                           )                                           CLERK U.S. DIST. CT.
                                                                           )                                        S. D. OF FLA. - FT. PIERCE
                              Def endant(s)
(Write the full name of each def endant 111ho is being sued. ff the        )
names of all the defendants cannot fit in the space above, please
                                                                           )
write "see attached " in the space and attach an additional page
with the full list of names.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                             Name                         Terence Ray Waldron

                               Street Address                         2125 31st Avenue

                               City and County                        Vero Beach Indian River county

                               State and Zip Code                     FL 32960

                               Telephone Number                       305-332-0919
                                                                                                                 - - - - - - - - - -- - -
                               E-mail Address                         trw1216@mac.com
                                                                      ----- - - - -- - - - -- --


          B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifkno11 1n). Attach additional pages if needed.

                                                                                                                                             Page I of 6
     Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 13
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                     Defendant No. I
                               Name                             Signal Specialties, Inc

                               Job or Title (if known)
                               Street Address                   600 S Riverside Road

                               City and County                  Saint Joseph Buchannon county
                                                                  -~-----



                               State and Zip Code               MO

                               Telephone Number                 816-901-4933

                               E-mail Address (if k1101V11}


                     Defendant No. 2
                               Name                             HWR, A joint venture et al

                               Job or Title (if k1101V11}
                               Street Address                   300 North DR Ste 100

                               City and County                  Melbourne Brevard county
                                                                                        -   -------------

                               State and Zip Code               FL 32934

                               Telephone Number                 816-901-4933

                               E-mail Address (if known)


                    Defendant No. 3
                               Name                             Railworks Corporation

                               Job or Title (if k1101V11}
                               Street Address                   5 Penn Plaza, 15 fl

                               City and County                  New York New York

                               State and Zip Code               NY 10001

                               Telephone Number                 212-502-7900

                               E-mail Address (if known)


                    Defendant No. 4
                               Name
                               Job or Title (if k1101V11}
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)



                                                                                                            Page 2 of 6
      Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 13
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is


                               Name                              HWR

                               Street Address                    1100 17 Street

                               City and County                   Vero Beach Indian River

                               State and Zip Code                FL32960

                               Telephone Number                  816-901-4933



II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                 l!2]            Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                 D               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must.first.file a charge with the Equal Employment Opportunity
                                 Commission.)

                 D               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans ·with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                 D               Other federal law (specify the federal law):


                 D               Relevant state law (specify, if known):


                 D               Relevant city or county law (specifj1, if known):




                                                                                                                           Page 3 of 6
       Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 13
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



III.         Statement of Claim

             Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
             facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
             involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
             the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
             write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

             A.      The discriminatory conduct of which I complain in this action includes (check all that apply):



                           •~             Failure to hire me.
                                          Termination of my employment.

                           •              Failure to promote me.

                           •              Failure to accommodate my disability.

                           •              Unequal terms and conditions of my employment.

                           •~             Retaliation.
                                          Other acts (specifj):    sexual harassment male

                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.           It is my best recollection that the alleged discriminatmy acts occurred on date(s)
                    October 2018-January 2021


        C.           I believe that defendant(s) (check one):
                           D              is/are still committing these acts against me.
                           0              is/are not still committing these acts against me.


        D.           Defendant(s) discriminated against me based on my (check all that apply and explain):

                           •              race

                           •~             color
                                          gender/sex              male


                           •              religion

                           •              national origin

                           •              age (year of birth)                   (only when asserting a claim of age discrimination.)

                           •              disability or perceived disability (specify disability)




        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                              Page 4 of 6
      Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 13
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

                   Plaintiff experienced, during the entire course of his employment sexually explicit conduct, offensive
                   behavior and harassing sexually explicit conduct.
                   The ongoing and persistent sexually harassing behaviors and discriminatory conduct were sufficiently
                   pervasive and pernicious as to unreasonably interfere with plaintiffs mental and physical health, work
                   performance and served to create an intimidating, hostile and offensive working environments.
                   Plaintiff was subjected to multiple graphic sexual depictions, questions, conversations and open displays
                   of pornography within the work environment, by the defendants employees and sub contractors, during
                   the course of employment and across multiple workplace environments "continued on attachment"
                                                                                ---         --   -~----   -




                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed ·with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.           It is my best recollection that I filed a charge with the Equal Employment Oppo1iunity Commission or
                     my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




        B.          The Equal Employment Opportunity Commission (check one):
                           D              has not issued a Notice of Right to Sue letter.
                           !v' I          issued a Notice of Right to Sue letter, which I received on (date)   06/29/2021
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Oppo1iunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           D              60 days or more have elapsed.
                           D              less than 60 days have elapsed.


V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                            Page 5 of 6
  Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 13


Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiaiy support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint othe1wise complies with the
        requirements of Rule 11.



        A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                    Date of signing:           ·7-lo- wt/
                    s;gnature of Pla;nt;ff
                    Printed Name of Plaintiff
                                                           A     1_W_ l1A
                                                                       _ Ce
                                                                          __ ~,   ij!J?~~-- .
        B.          For Attorneys

                    Date of signing:


                    Signature of Attorney
                                                          - - - - - - - - - - - - - - -- - - - - - - - ------ -
                    Printed Name of Attorney
                    Bar Number
                                                          - - - - - -- - - - - - - - - - -         - -- - - --- - - -- -
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 7 of 13




  The facts of my case are as follows.
  Plaintiff experienced, during the entire course of his employment
  sexually explicit conduct, offensive behavior and harassing sexually
  explicit conduct.
  The ongoing and persistent sexually harassing behaviors and
  discriminatory conduct were sufficiently pervasive and pernicious
  as to unreasonably interfere with plaintiffs mental and physical
  health, work performance and served to create an intimidating,
  hostile and offensive working environments.
  Plaintiff was subjected to multiple graphic sexual depictions,
  questions, conversations and open displays of pornography within
  the work environment, by the defendants employees and sub
  contractors, during the course of employment and across multiple
  workplace environments

  Plaintiff discussed with foreman, supervisors and company
  principals the nature and scopes of some of these incidents and
  was told, by all reported to, that they were seemingly minor in
  nature, unfounded, or sensationalized.
  When plaintiff asked to be able to contact HR to discuss these
  ongoing and pervasive issues, Plaintiff was directly told " we don't
  need HR to handle this, we handle theses things in-house"
  Plaintiff felt that enduring such harassing and sexual behaviors
  became a condition on which his continued employment rested and
  further believed, he would suffer retaliatory consequences for
  continuing to voice concerns regarding his ongoing workplace
  difficulties.
  Plaintiff agrees that while no explicit policies or procedures exist
  that facilitate these institutionalized sexualized and harassing
  behaviors, they are subject to an on-going and potent culture of
  resistance to change, denialism, secrecy refusal of oversight that
  frequently left unaddressed, tolerated and allowed these behaviors
  to be present nonetheless.
Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 8 of 13


  Plaintiff acknowledges that he did leave his workplace on a
  particular day, when, while he was working in a compromised
  position, that the two fellow workers repeatedly engaged in graphic
  sexual assault discussion and demonstrations, that left the plaintiff
  in fear for his physical safety.

  Plaintiff feels that he was constructively dismissed, and such a
  determination has been upheld by the EEOC officer, as noted on his
  enclosed Charge report.

  Plaintiff considered that the failure of company management to act
  upon these issues, in any official capacity, or take corrective
  actions, resulted in an ongoing work environment of sexual
  discrimination, harassment and an oppressive hostile and offensive
  work environment, and the plaintiff was offered no relief and that
  Defendant failed to take any reasonable or necessary steps to
  insure that their employees and companies were in compliance with
  Title VII of the Civil Rights act of 1964.

  Plaintiff considers that the employers inability to address these
  frequent and noticeable behaviors has led to his constructive
  dismissal from his job and its duties. Plaintiff further alleges that
  the employer and employee had a good faith consideration to be
  free from such illegal behaviors under Title VII, that was
  understood to be an essential element of the employee/employer
  relationship.

  Plaintiff alleges that no such Title VII protections were afforded to
  plaintiff, and seeks monetary and inductive relief.
Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 9 of 13




   Relief
   Since October 2018, Defendant has engaged in and allowed to
   occur, ongoing violations of Title VII codes. additionally, Defendant
   unlawfully and constructively dismissed Plaintiff, as detailed above.
   The Defendants unlawful employment practices were intentional
   and occurred with reckless indifference to Plaintiff.
   As a direct result of the Defendant's willful, knowing ad intentional
   discrimination and retaliation (constructive dismissal) against
   Plaintiff, Plaintiff has suffered and will continue to suffer pain,
   humiliation and emotional distress. Plaintiff has also suffered and
   will continue to suffer a loss of earnings and other employment
   benefits and opportunities.
   By reason thereof, Plaintiff is entitled to punitive or exemplary
   damages from the Defendants in a sum according to proof at trial.

   The Plaintiff also asks the Court to order to institute Defendants to
   carry out policies, programs and practices which provide equal
   employment opportunities for all classes of employees. and to
   pledge to eradicate its previous unlawful employment practices.
   Plaintiff also seeks to have the court establish a third-party
   monitor, to ensure such practices and policies are implemented
   effectively and transparent to the entire workforce.

   Plaintiff asks the Court to order Defendants to make Plaintiff whole
   by ordering back pay, with interest, front pay, and other affirmative
   and equitable relief necessary.

  Plaintiff further asks the Court to order Defendants to provide to
  Plaintiff, compensation for past and future non- pecuniary losses,
  including emotional pain, suffering, inconvenience, mental anguish,
  loss of enjoyment of life and humiliation.

  Plaintiff asks the Court to order Defendants to pay punitive
  damages for its malicious and reckless conduct, as outlined above
Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 10 of 13


   and within the EEOC Charge Report

   Plaintiff asks the Court to order the Defendants to provide
   separate, in-person training to its officers, managers, supervisors,
   foreman and employees regarding discriminatory sexual
   harrassment and proper channels to address it, within the
   workplace.
       Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 11 of 13
EEOC Form 5 (11/09)
                                                                                                                               Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:

       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.
                                                                                               •1K]   FEPA
                                                                                                      EEOC
                                                                                                                               No(s):


                                                                                                                                563-2021-00870
                                         MISSOURI COMMISSION ON HUMAN RIGHTS                                                                 and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                Home Phone                  Year of Birth

MR. TERENCE R WALDRON                                                                                   (305) 332-0919                      1963
Street Address                                                         City, State and ZIP Code

2125 31ST AVENUE, VERO BEACH,FL 32960

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                  No. Employees, Members            Phone No.

SIGNAL SPECIALTIES INC                                                                                     15 - 100               (816) 901-4933
Street Address                                                         City, State and ZIP Code

PO BOX 531, SAINT JOSEPH, MO 64502

Name                                                                                                  No. Employees, Members            Phone No.



Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE{S) DISCRIMINATION TOOK PLACE


 •• • •                                                 •                   •                                       Earliest             Latest



                                                                      •                                        10-15-2018              01-10-2021
         RACE              COLOR         [ ] ] SEX             RELIGION             NATIONAL ORIGIN



   •         RETALIATION
                       OTHER (Specify)
                                         AGE
                                               •     DISABILITY               GENETIC INFORMATION
                                                                                                                     •         CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 On or about October 15, 2018 I was hired by Signal Specialties Inc. to perform duties as a
 Truck Driver/Warehouse Worker.

 On or about January 10, 2021, I was constructively discharged.

 I was subjected to reoccurring sexual harassment during my employment by co-workers. The
 working environment was sexually tainted and everyone participated in the sexual talk. Sex
 videos were also shared. I filed multiple complaints to the Warehouse Manager; however, he
 said there was nothing he could do. The sexual harassment continued and it was creating a
 hostile working environment.

 On or about January 9, 2021, a co-worker sent me a text message asking why people identify
 with the male pronouns he/him/his. On or about January 10, 2021, the co-worker continued
 the discussion about male pronouns when he came to work. Three co-workers started
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Terence R Waldron on 06-29-                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                    2021 08:14 AM EDT                                               (month, day, yean
     Case 2:21-cv-14295-AMC Document 1 Entered on FLSD Docket 07/21/2021 Page 12 of 13
EEOC Form 5 (11/09)
                                                                                                                        Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                              Charge Presented To:
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.
                                                                                                •1K]      FEPA
                                                                                                          EEOC
                                                                                                                        No(s):


                                                                                                                          563-2021-00870
                                       MISSOURI COMMISSION ON HUMAN RIGHTS                                                              and EEOC
                                                               State or local Agency, if any
 discussing male pronouns and why people use the pronouns to identify themselves. The
 conversation made me uncomfortable. The three co-workers also made comments that made
 me feel unsafe. They were referencing sexual assault. At approximately 11:00 on January
 10th I left work without telling anyone. I called the V.P. and told him that I did not feel safe
 and was leaving.

 On January 11th, the V.P. called me to find out what had happened on the 10th. I filed a
 complaint with the V.P. I also spoke to HR and the EEO Officer and filed a complaint. The
 investigation did not corroborate my allegations. I was told that it appeared I had
 sensationalized the conversation and it was a common discussion among co-workers.

 I believe I was sexually harassed because of my sex (male) and constructively discharged in
 violation of Title VII of the Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


     Digitally signed by Terence R Waldron on 06-29-                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                    2021 08:14 AM EDT                                               (month, day, year')
  Case 2:21-cv-14295-AMC    Document 1OF LABOR
                  MISSOURI DEPARTMENT    Entered onINDUSTRIAL
                                               AND  FLSD Docket   07/21/2021 Page 13 of 13
                                                              RELATIONS

                            MISSOURI COMMISSION ON HUMAN RIGHTS
MICHAEL L. PARSON                               ANNAS. HUI                                               DEREK M. HOLLAND                                 ALISA WARREN, PH.D.
    GOVERNOR                                DEPARTMENT DIRECTOR                                          COMMISSION CHAIR                                 EXECUTIVE DIRECTOR




June 29, 2021                                                                                                                                                                    ""T1
                                                                                                                                                                                 m
                                                                                                                                                                                 I
Terence R. Waldron                                                                                                                                                               0
                                                                                                                                                                                 0)
2125 31st Avenue
Vero Beach, FL 32960
                                                                                                                                                                                 N
                                                                                                                                                                                 .....lo.
                                                                                                                                                                                   I
                                                                                                                                                                                 v,)
                                                                                                                                                                                 v,)
                                                                                                                                                                                 v,)
RE: Waldron vs. Signal Specialties, Inc.                                                                                                                                         N
                                                                                                                                                                                 .....lo.
    FE-06/21-33321     563-2021-00870

This is to inform you that when you filed your complaint with the Equal Employment Opportunity
Commission (EEOC) it was also filed with the Missouri Commission on Human Rights (MCHR).

This complaint will be investigated by the EEOC. You are encouraged to cooperate fully in
the investigation. An investigator from that agency will be in contact with you.

The Missouri Human Rights Act provides that you may request a right to sue letter. Such a letter
would allow you to file suit in state court against the Respondent named in your complaint using your
own resources. MCHR closes its case when it issues a right to sue letter.

If MCHR adopts EEOC's finding and closes your complaint, then you will not be able to get a right to
sue letter from MCHR. If you want a right to sue letter, then you may request one in writing at any
time. If you have requested a right to sue letter and MCHR has not completed its administrative
processing of your complaint after it has been on file for over 180 days, then MCHR will issue your
right to sue letter.


Hespectfully,

(~~
Teresa Farris
Lead Administrative Support Assistant
Missouri Cornmission on Human Rights - Jefferson Citv
Teresa.Farris@Labor.Mo. Gov




     JEFFERSON CITY OFFICE
       421 E. DUNKLIN ST.
                                                            •
                                                     ST. LOUIS OFFICE
                                               111 N. 7TH STREET, SUITE 903
                                                                                                           •
                                                                                                 KANSAS CITY OFFICE
                                                                                                    P.O. Box 1129
                                                                                                                                                        •
                                                                                                                                                  SIKESTON OFFICE
                                                                                                                                            106 ARTHUR STREET, SUITE D
         P.O. Box 1129                          ST. LOUIS, MO 63101-2100                     JEFFERSON CITY, 65102-1129                      SIKESTON, MO 63801-5454
JEFFERSON CITY, MO 65102-1129                     PHONE: 314-340-7590                             FAX: 816-889-3582                              FAX: 573-472-5321
      PHONE: 573-751-3325                           FAX: 314-340-7238
       FAX: 573-751-2905
  Missouri Commission on Human Rights is a11 equal opportunity employerlprogra,n Auxiliary aides and services are available 11po11 request to i11divid11als with disabilities.
                                                     TDDITTY:     1-800-735-2966 (TDD)    Relay Missouri: 711
                                                  www.labor.mo.gov/mohumanrights       E-Mail: mchr@labor.mo.gov
